Citation Nr: 1550611	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  09-32 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity.

2.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

These matters were remanded in April 2015 for additional development; the appeal has been returned to the Board for appellate review.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2015 remand directed that the AOJ verify the Veteran's current mailing address and schedule him for his requested Travel Board hearing; however, there is no indication that this has been accomplished.  Remand is required so that the Board's April 2015 orders may be carried out.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address, and document all attempts to do so in the record.

2.  Schedule the Veteran for a hearing before a Veterans Law Judge sitting at the Detroit RO.  Notice of the hearing must be provided to the Veteran in writing and a copy of the notice to the Veteran must be associated with the claims file.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




